This action was commenced in the district court of Oklahoma county by the defendant in error, Oklahoma City Planing Mill  
Box Manufacturing *Page 552 
Company, against J. W. Mann, which resulted in a judgment in favor of the plaintiff. The appeal was filed in this court November 20, 1912, and the cause was on June 7, 1915, submitted on the record. Plaintiff in error has filed no brief, assigned no reason for not filing brief, and under these circumstances this court will consider the appeal as abandoned by the plaintiff in error, and the appeal should be dismissed.
By the Court: It is so ordered.